department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep rollover_contributions ter et legend taxpayer a decedent b financial advisor c financial_institution d irae ira f financial_institution g account h custodian amount amount amount dear dollar_figure dollar_figure dollar_figure this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated may may june and date48012 in which you request waivers of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested taxpayer a represents that he received a distribution from ira e totaling amount on march 20_ and a distribution from ira f as beneficiary to decedent b’s ira totaling amount on february accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the stressful financial events preceding and following decedent b's death and his unfamiliarity with financial transactions which impaired his ability to make timely financial decisions taxpayer a further represents that amount and amount have not been used for any other purpose taxpayer a asserts that his failure to on august taxpayer a and decedent b who were both in their eighties talked with financial advisor c at custodian d about investing in an age-appropriate retirement vehicle they emphasized to financial advisor c that they did not want to be exposed to the risks associated with the stock market financial advisor c persuaded the couple to purchase individual_retirement_annuity e ira e and individual_retirement_annuity f ira f with financial_institution g after assuring them that it had no connection with the stock market however rather than placing the funds in a conservative investment financial advisor c sold the couple high-risk variable annuities and both ira e and ira f collectively suffered substantial losses of more than amount between the period of august and november after decedent b discovered that financial advisor c misrepresented the terms of ira e and ira f she and taxpayer a instituted a claim against financial advisor c with the financial industry regulatory authority finra an independent regulator of securities firms and advisors that do business with the public as part of the claim process decedent b and taxpayer a learned that financial advisor c had been accused of a similar misrepresentation of variable_annuity terms with another investor who also filed a finra claim against him while the claim was still open and under investigation with on finra decedent b died taxpayer a was left to navigate the outcome of the finra claim without his spouse who had handled all of the couple’s financial matters during their marriage taxpayer a eventually worked out a settlement with financial_institution d whereby it disclaimed any wrongdoing but agreed to restore the losses to ira e and ira f as the sole beneficiary to decedent b’s ira f taxpayer a filed a claim for death_benefits and received a distribution of amount on february after the settlement of the finra claim he also took a distribution of amount from ira e on march after his experience with financial advisor c taxpayer a decided to close both iras with financial_institution g and he represents that he intended to rollover amount and amount into another ira taxpayer a represents that at some point during this process he believed an individual gave him incorrect information about the length of the rollover periods taxpayer a relied on numerous individuals because he was navigating unfamiliar financial matters including volumes of paperwork for the first time during the stressful period after his wife’s death further financial_institution g’s distribution forms were silent on the length of the rollover period taxpayer a deposited amount into account h on february and amount into account h on march unused taxpayer a represents that on may amount and amount into an ira with custodian i but a custodian employee refused to accept the funds and informed taxpayer a that the 60-day period had expired __ with custodian where they have remained __ he attempted to rollover based on the facts and representations you request that the service waive the day rollover requirement contained in sec_408 of the code with respect to the distributions of amount from ira e and amount from ira f sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish timely rollovers of amount and amount was due to his unfamiliarity with financial affairs and the personal and emotional stress he experienced following the death of his wife decedent b which led to him to rely on misinformation he received regarding the 60-day rollover ‘period the rule_of sec_408 of the code preventing more than one rollover per year does not prevent two rollovers from two separate unrelated iras in the same year therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement for the distributions of amount from ira e and amount from ira f taxpayer a is granted a period of days from the issuance of this ruling letter to contribute a sum up to amount and amount into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contributions of amount and amount will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id number at se t ep ra t1 please address all correspondence to sincerely yours calin lh wilkrr carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose notice
